Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000621
                                                       24-OCT-2013
                                                       08:52 AM



                            SCWC-12-0000621 

           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                      CAROL L. NEPAGE-FONTES,

                  Respondent/Petitioner-Appellee,

                                  vs.

                         JOHN E. NEPAGE,

                 Petitioner/Respondent-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-12-0000621; TRUST NO. 00-1-0069)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Petitioner/Respondent-Appellant’s Application for Writ


of Certiorari, filed on September 13, 2013, is hereby rejected. 


           DATED: Honolulu, Hawai'i, October 24, 2013.


  Douglas C. Smith,                  /s/ Mark E. Recktenwald

  Mark M. Murakami, and

  E. Kumau Pineda-Akinoa,            /s/ Paula A. Nakayama

  for petitioner

                                     /s/ Simeon R. Acoba, Jr.


                                     /s/ Sabrina S. McKenna


                                     /s/ Richard W. Pollack